 

Exhibit 10.82

EMPLOYMENT AGREEMENT

 

This agreement (“Agreement”) is made on October 20, 2014, by and between Elite
Pharmaceuticals, Inc., a Nevada corporation (“Company”), and George Kenneth
Smith (“Executive”).

 

WHEREAS, Company desires Executive to be General Counsel (“General Counsel”) and
Executive desires to provide employment services to Company in such a capacity
and in accordance with the terms of this Agreement.

 

In consideration of the mutual promises and considerations herein contained, the
parties hereby agree as follows:

 

AGREEMENT:

1.          Employment.

 

1.1           Company hereby employs Executive in the capacity of General
Counsel reporting to the CEO (the “CEO”) effective October 20, 2014. Executive
hereby accepts such employment, subject to the terms herein contained. In such
capacity Executive’s duties shall include leading strategic and tactical legal
initiatives, providing senior management with effective advice on legal
strategies and their implementation; managing the legal function; and obtaining
and overseeing the work of outside counsel; and negotiating critical business
contracts. The General Counsel shall report to and receive direction from the
CEO and shall perform such functions and duties as are required by the Company’s
CEO (collectively the “Duties”). Executive shall devote such time and effort to
his Duties as are reasonably necessary for him to perform such Duties in a
competent and professional manner.

 

2.          Compensation and Benefits.

 

2.1.          Salary. During the Term (as defined below), Company shall pay to
Executive a base salary at the annual rate of Four Hundred Thousand Dollars
($400,000) (the “Salary”) which shall be payable in Cash (the “Cash”) and Stocks
Compensation portion (the “Stock Compensation”). The Cash portion of the Salary
shall be one hundred and fifty thousand dollars ($150,000) and shall be paid in
accordance with the Company’s payroll practices. The Stock Compensation portion
of the Salary shall be two hundred and fifty thousand dollars ($250,000) and
shall be earned in equal increments, on an annual basis, with amounts accruing
only while Executive is employed by the Company. The Stock Compensation shall be
paid annually on or before March 31st via the issuance of shares of $0.001 par
value common stock (the “ELTP Shares”) of Elite Pharmaceuticals Inc. (“Elite”).
The number of ELTP Shares to be issued in payment of the Stock Compensation is
calculated as the quotient of the annual amount of Stock Compensation accrued as
of the December 31st immediately preceding such issuance of ELTP Shares divided
by the simple average of the daily closing price (as posted on Google, Yahoo,
Wall Street Journal or any similar data source) of each trading day during which
Executive was employed by the Company during the prior year. The ELTP Shares
will be registered on Form S-8, if deemed appropriate by Elite’s Board of
Directors.

 

 

 

 

2.2           Discretionary Bonuses. In addition to the Annual Bonus, the CEO
may award discretionary bonuses from time to time.

 

2.3           Stock Options. Upon the approval by the Board of Directors of
Elite, you will be granted stock options to purchase one million five hundred
thousand (1,500,000) ELTP Shares. The options will vested over a three year
period, commencing one year from the date of issuance. The stock purchase price
will be equal to the closing stock price on your first day of employment
(October 20, 2014).

 

2.4.          Executive Benefits.

 

2.4.1. Expenses. The Company shall promptly reimburse Executive for all
reasonable and documented travel, entertainment and other business expenses
actually and properly incurred by him in relation to Company’s business. No such
expense reimbursement shall be allowed with regard to such expenses that exceed
$5,000 unless such expenses have been pre-approved by Company in writing. Such
expense reimbursement shall include reasonable hotel accommodations and/or
housing incurred by Executive specifically related to his duties under this
Agreement against receipts or other appropriate written evidence of such
expenditures as required by the appropriate Internal Revenue Service regulations
or by Company.

 

2.4.2. Company Plans. Executive shall be entitled to participate in such
employee benefit plans and programs as Company may from time to time generally
offer or provide to senior executive officers of Company, including medical and
retirement plans. Nothing in the foregoing shall limit or restrict Company’s
discretion to amend, revise or terminate any benefit or plan without notice to
or consent of Executive.

 

2.4.3. Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per Fiscal Year, pro-rated for periods of less than a full Fiscal Year.

 

3.         Employment Term; Termination.

 

3.1.          Employment Term. Executive’s employment hereunder shall commence
on October 20, 2014 (the “Commencement Date”).

 

3.2.          Events of Termination. Executive’s employment may be terminated as
follows:

 

2

 

 

3.2.1        Termination for Cause. This Agreement may be terminated by Company
for Cause. For purposes of this Agreement, “Cause” justifying the termination of
this Agreement by Company is defined as: (1) failure or refusal to perform the
services required hereunder; (2) a material breach by Executive of any of the
terms of this Agreement; or (3) Executive’s conviction of a crime that either
results in imprisonment or involves embezzlement, dishonesty, or activities
injurious to Company or its reputation. Following termination pursuant to this
subsection, Company’s only obligation to Executive shall be to pay to Executive
all accrued Annual Salary and all accrued vacation time (both payable in Stock
computed in the same manner as set forth in Section 2.1) and any reasonable and
necessary business expenses incurred by Executive in connection with his duties,
all to the Date of Termination and payable in a lump sum, less applicable
deductions and withholdings, as soon as administratively practicable following
Executive’s termination, but in no event later than March 15th following the end
of the calendar year in which such termination occurs. Notwithstanding the
foregoing, any expense reimbursement will take place no later than the time
required under Section 409A.

 

3.2.2        Disability. This Agreement may be terminated by Company upon at
least thirty (30) days’ written notice if Executive is prevented by illness,
accident or other disability (mental or physical) from performing the essential
functions of the position for one or more periods cumulatively totaling three
(3) months during any consecutive twelve (12) month period. In the event this
Agreement is terminated pursuant to this subsection, Company shall pay to
Executive all accrued Salary, pro rata Annual Bonus, and all accrued vacation
time (all payable in Stock computed in the same manner as set forth in Section
2.1) and any reasonable and necessary business expenses incurred by Executive in
connection with his duties, all to the Date of Termination and payable in a lump
sum, less applicable deductions and withholdings. In addition, Company shall pay
to Executive severance payments in an amount equal to one (1) year of
Executive’s Salary, payable in Stock computed in the same manner as set forth in
Section 2.1 and payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs (“Disability Severance Payments”). Disability Severance Payments made by
Company to Executive pursuant to this Section 3.2.2 are conditioned on the
Executive signing a Confidential Severance Agreement and Release.
Notwithstanding the foregoing, any expense reimbursement will take place no
later than the time required under Section 409A

 

3.2.4        Death. This Agreement shall be automatically terminated in the
event of Executive’s death during the Term of employment. In the event this
Agreement terminates upon Executive’s death, Company shall pay Executive’s
estate or beneficiary, as applicable, all accrued Salary, pro-rated Annual Bonus
and all accrued vacation time (both payable in Stock computed in the same manner
as set forth in Section 2.1) and any reasonable and necessary business expenses
incurred by Executive in connection with his duties, all to the Date of
Termination and all payable in a lump sum, less applicable deductions and
withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs.

 

3.2.5        Without Cause. This Agreement may be terminated by Company without
Cause provided that Company pays Executive the following:

 

(i)          Company shall pay Executive severance payments, payable in cash and
Stock computed in the same manner as set forth in Section 2.1 (the “Severance
Payments”) in an amount equal to one years’ Salary at the rate in effect upon
the Date of Termination, less applicable deductions and withholdings, as soon as
administratively practicable following Executive’s termination. In addition,
Company shall pay to Executive all accrued vacation time and any reasonable and
necessary business expenses incurred by Executive in connection with his duties,
all to the Date of Termination and payable in a lump sum, less applicable
deductions and withholdings, as soon as administratively practicable (but in no
event later than 60 days) following Executive’s termination.

 

3

 

 

3.2.6        Resignation. This Agreement may be terminated by Executive for any
reason or no reason at all by giving notice to Company of Executive’s
resignation at least sixty (60) days prior to the effective resignation date.
Following termination pursuant to this subsection 3.2.6, Company’s only
obligation to Executive shall be to pay to Executive all accrued Salary and all
accrued vacation time (both payable in Stock computed in the same manner as set
forth in Section 2.1) and any reasonable and necessary business expenses
incurred by Executive in connection with his duties, all to the Date of
Termination and payable in a lump sum, less applicable deductions and
withholdings no later than March 15th following the end of the calendar year in
which such termination occurs.

 

3.2.7.     Termination Upon Change of Control. Upon “Change of Control” as
defined in section 3.3.1, Executive is entitled to a payment in an amount equal
to one (1) year Annual Salary in effect upon the Date of Termination, less
applicable deductions and withholdings, payable in Stock computed in the same
manner as set forth in Section 2.1 as soon as administratively practicable (but
in no event later than 60 days) following Executive’s termination, but in no
event later than March 15th following the end of the calendar year in which such
termination occurs. Executive also shall be entitled to a continuation of his
Executive benefits for a period of (1) year from the Date of Termination. In
addition, Company shall pay to Executive all accrued Annual Salary, pro-rated
Annual Bonus and all accrued vacation time (both payable in Stock computed in
the same manner as set forth in Section 2.1) and any reasonable and necessary
business expenses incurred by Executive in connection with his duties, all to
the Date of Termination and payable in a lump sum, less applicable deductions
and withholdings, as soon as administratively practicable (but in no event later
than 60 days) following Executive’s termination, but in no event later than
March 15th following the end of the calendar year in which such termination
occurs. In addition any securities of the Company owned by Executive and subject
to vesting schedules shall immediately vest.

 

3.2.8        Section 409A Compliance.

 

(i)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

4

 

 

(ii)         To the extent that any of the payments or benefits provided for in
Section 3 are deemed to constitute non-qualified deferred compensation benefits
subject to Section 409A of Code, the following interpretations apply: (A) Any
termination of the Executive’s employment triggering payment of benefits under
Section 3 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of the
Executive’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by the Executive
to the Company or any of its affiliates, at the time the Executive’s employment
terminates), any benefits payable under Section 3 that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this Section 3.2.8(ii) shall not cause any forfeiture of benefits
on the Executive’s part, but shall only act as a delay until such time as a
“separation from service” occurs. (B) If the Executive is a “specified employee”
(as that term is used in Section 409A of the Code and regulations and other
guidance issued thereunder) on the date his separation from service becomes
effective, any benefits payable under Section 3 that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (1) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (2) the date of the
Executive’s death, but only to the extent necessary to avoid such penalties
under Section 409A of the Code. On the earlier of (3) the business day following
the six-month anniversary of the date his separation from service becomes
effective, and (4) the Executive’s death, the Company shall pay the Executive in
a lump sum the aggregate value of the non-qualified deferred compensation that
the Company otherwise would have paid the Executive prior to that date under
Section 5(b) of this Agreement. (C) It is intended that each installment of the
payments and benefits provided under Section 3 shall be treated as a separate
“payment” for purposes of Section 409A of the Code; and neither the Company nor
the Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A of the Code.

 

(iii)        It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.

 

3.2.9.      Termination of Employment. This Agreement shall terminate
simultaneously with the termination of Executive’s employment for any reason;
provided, that the covenants set forth in Sections 3, 4, 5, 6, 7 and 8 of this
Agreement shall survive the termination of this Agreement to the extent provided
in such Sections.

 

5

 

  

3.3.           Definitions.

 

3.3.1.          “Change of Control” Defined. The term “Change of Control” shall
mean (a) the acquisition of Company pursuant to a consolidation of Company with,
or merger of Company with or into, any other Person with the result of which the
holders of Company’s voting stock immediately prior to such transaction hold
less than fifty (50%) percent of the combined voting power after giving effect
to such transaction; (b) the sale of all or substantially all of the assets or
capital stock of Company to any other Person; or (c) securities of Company
representing greater than fifty (50%) percent of the combined voting power of
Company’s then outstanding voting securities are acquired by a Person, or group
of related Persons, in a single transaction or series of related transactions.

 

3.3.2.          “Notice of Termination” Defined. “Notice of Termination” means a
written notice that indicates the specific termination provision relied upon by
Company or Executive.

 

3.3.3.          “Date of Termination” Defined. “Date of Termination” means such
date as Executive’s employment expires as written in the Notice of Termination.

 

5.          Proprietary Information.

 

5.1           Executive represents and warrants to Company that (i) Executive is
not subject to any limitation or agreement restricting employment by Company or
performance of Executive’s Duties hereunder, and (ii) neither Executive nor any
third party has any right or claim to Executive’s work produced on behalf of
Company or using the property, personnel, or facilities of Company. Executive
shall not misappropriate proprietary rights of Company or any third party.

 

5.2           Executive further agrees not to make, use, disclose to any third
party, or permit to be made, used, or disclosed, any records, plans, papers,
articles, notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, or other materials of any nature
relating to any matter within the scope of the business of Company or concerning
any of its dealings or affairs (“Materials”), whether or not developed, in whole
or in part, by Executive and whether or not embodying Confidential Information
(defined below), otherwise than for the benefit of Company. Executive shall not,
on and after the Date of Termination, use, disclose, or permit to be used or
disclosed, any such Materials, it being agreed that all such Materials shall be
and remain the sole and exclusive property of Company. Immediately upon the Date
of Termination, Executive shall deliver all such Materials, and all copies
thereof, to Company, at its designated office.

 

6.          Non-Competition; Non-Solicitation; Anti-Raiding; Non-Disparagement.
Without the prior written approval of the CEO, Executive shall not, directly or
indirectly, during his employment and until the end of one (1) year after the
Date of Termination (however such termination occurs, including, without
limitation, termination pursuant to Section 3.2):

 

6.1           Solicit, offer employment to, otherwise attempt to hire, or assist
in the hiring of any employee or officer of Company or any of its Affiliates;
(ii) encourage, induce, assist or assist others in inducing any such person to
terminate his or her employment with Company or any of its Affiliates; or
(iii) in any way interfere with the relationship between Company or any of its
Affiliates and their employees; or

 

6

 

  

6.2           Make any public statement or perform or do any other act
prejudicial or injurious to the reputation or goodwill of Company or any of its
Affiliates or otherwise interfere with the business of Company or any of its
Affiliates.

 

7.          Confidentiality.

 

7.1           The term “Confidential Information” shall include, but not be
limited to confidential information and the workpapers, concepts, formulas,
techniques, strategies, components, programs, reports, studies, memoranda,
correspondence, materials, manuals, records, data, technology, financial
information, products, plans, research, service, design information, procedures,
methods, documentation, policies, pricing, billing, customer lists and leads,
and any other technical data, information and know-how which relates to products
or customers or potential customers or suppliers or potential suppliers or are
otherwise useful in the parties' businesses, and which one of the parties
considers proprietary and desires to maintain confidential. Confidential
Information is entitled to protection hereunder whether or not such information
is oral or written, whether or not such information is identified as such by an
appropriate stamp or marking on each document provided or, if orally first
provided, identified at that time as proprietary or confidential. In addition,
Confidential Information shall include information developed by the Executive in
the performance of his Duties under this Agreement. All such Confidential
Information is extremely valuable and is intended to be kept secret to Company;
is the sole and exclusive property of Company or its Affiliates; and, is subject
to the restrictive covenants set forth herein. The term Confidential Information
shall not include any information generally available to the public or publicly
disclosed by Company (other than by the act or omission of Executive),
information disclosed to Executive by a third party under no duty of
confidentiality to Company or its Affiliates, information that Executive can
demonstrate was in his possession prior to the date of this Agreement or
Executive can demonstrate was independently developed by him without the use or
assistance of Confidential Information, or information required by law or court
order to be disclosed by Executive.

 

7.2           Executive shall not, without Company’s prior written approval,
use, disclose, or reveal to any person or entity any of Company’s Confidential
Information, except as required in the ordinary course of performing duties
hereunder. Executive shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to Company or any of its Affiliates.

 

7.3           In the event that Executive’s employment with Company is
terminated for any reason whatsoever, he shall return to Company, promptly upon
Company’s written request therefore, any documents, photographs, tapes, discs,
memory devices, and other property containing Confidential Information which
were received by him during his employment, without retaining copies thereof.

 

7

 

  

8          Assignment of Intellectual Property.

 

8.1.          Executive shall promptly disclose to Company any and all
Inventions (as defined below). Executive shall promptly communicate to Company
all information, details and data pertaining to any Inventions in such form as
Company requests. Executive agrees that Inventions, patents and patent
applications are the property of Company, and any and all rights, titles or
interests in and to Inventions, patents or patent applications which Executive
may have in any and every jurisdiction are hereby assigned in full. Whenever
Executive is requested to do so by Company, during or after the Term, Executive
shall, at the Company’s sole cost and expense, promptly execute and deliver any
and all applications, assignments or other documents or instruments reasonably
deemed necessary or advisable by Company to apply for and obtain Letters Patent
of the United States or any foreign country or to otherwise protect, confirm or
establish Company’s full and exclusive interests in any Inventions. The
obligations set forth in this Section 8.1 shall be binding upon the successors,
assigns, executors, administrators and other legal representatives of Executive.

 

8.2           Any and all Works for Hire (as defined below) shall be considered
“works made for hire” under the copyright laws of the United States or property
of Company under applicable federal, state, local and foreign trademark laws (as
appropriate). Executive shall promptly communicate to Company any and all Works
for Hire, and any and all information, details and data pertaining to any Works
for Hire, in such form as Company requests. To the extent that Works for Hire
fail to qualify as (A) “works made for hire” under the copyright laws of the
United States or any other jurisdiction or (B) property of Company under
applicable federal, state, local or foreign trademark laws, Executive hereby
assigns each Work for Hire and all right, title and interest therein in any and
every jurisdiction to Company. Whenever Executive is requested to do so by
Company, during or after the Term, Executive shall, at the Company’s sole cost
and expense, promptly execute and deliver any and all applications, assignments
or other documents or instruments reasonably deemed necessary or advisable by
Company to apply for and confirm and effectuate full and exclusive ownership of
Works for Hire in Company, including, but not limited to, ownership of any moral
rights under the copyright law of any nation, or any other rights under the
intellectual property laws of any nation. The obligations set forth in this
Section 8.2 shall be binding upon the successors, assigns, executors,
administrators and other legal representatives of Executive.

 

8.3           If a court declares that any term or provision of this Section 8
is invalid or unenforceable, the parties to this Agreement agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.

 

8.4           Definitions.

 

8.4.1           “Inventions” Defined. “Inventions” means any and all inventions,
discoveries, improvements, patent, copyrights and/or other property rights,
whether or not patented or patentable made, conceived, created, developed or
contributed to by Executive during the Term which are (i) directly or indirectly
related to the business, operations or activities of the Company or any of its
subsidiaries or affiliates, (ii) directly or indirectly related to Executive’s
employment by, or performance of other services (including as a director,
manager, officer, advisor, agent, representative, consultant or other
independent contractor) for, the Company or any of its Affiliates, or (iii)
based upon Confidential Information.

 

8

 

  

8.4.2           “Work for Hire” Defined. “Work for Hire” means any and all sales
approaches, sales material, training material, computer software, documentation,
other copyrightable works or any other intellectual property (including, but not
limited to, materials or services subject to trademark or service mark
registration, but excluding Inventions) made, conceived, created, developed or
contributed to by Executive during the Term and which are (i) directly or
indirectly related to the business, operations or activities of the Company or
any of its Affiliates, (ii) directly or indirectly related to Executive’s
employment by, or performance of other services (including as a director,
manager, officer, advisor, agent, representative, consultant or other
independent contractor) for, the Company or any of its Affiliates, or (iii)
based upon Confidential Information.

 

9.          Acknowledgments; Equitable Remedies. Executive acknowledges that the
covenants contained in Sections 4, 5, 6, 7 and 8, including those related to
duration, geographic scope, and the scope of prohibited conduct, are reasonable
and necessary to protect the legitimate interests of Company. He further
acknowledges that the covenants contained in Sections 4, 5, 6, 7 and 8 are
designed, intended, and necessary to protect, and are reasonably related to the
protection of, Company’s proprietary information, to which he will be exposed
and with which he will be entrusted. Specifically, without limitation, Executive
is entrusted with trade secrets regarding: Inventions, the strategic planning
initiatives; business development plans; budgets; financial information;
management training; future business plans; and operational strategies and
procedures. Executive understands that any breach of Sections 5 or 7 will also
constitute a misappropriation of Company’s proprietary rights, and may
constitute a theft of Company’s trade secrets under applicable local, state, and
federal statutes, and will result in a claim for injunctive relief, damages,
and/or criminal sanctions and penalties against Executive by Company, and
possibly others. Executive acknowledges that any breach of Sections 4, 5, 6, 7
or 8 will cause Company immediate and irreparable injury and damage, for which
monetary relief would be inadequate or difficult to quantify. Company will be
entitled to, in addition to all other remedies available to it, injunctive
relief and specific performance to prevent a breach and to secure the
enforcement of Sections 4, 5, 6, 7 or 8. Executive further acknowledges that the
covenants set forth in Sections 4, 5, 6, 7 and 8 shall survive the Date of
Termination in accordance with their terms

 

10.         Miscellaneous Provisions.

 

10.1         Severability. If, in any jurisdiction, any term or provision hereof
is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired; (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction; and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

9

 

  

10.2         Execution in Counterparts. This Agreement may be executed in one or
more counterparts, and by the two parties hereto in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto. This Agreement, once executed by a Party, may be
delivered to the other Party hereto by facsimile or electronic transmission of a
copy of this Agreement bearing the signature of the Party so delivering this
Agreement. A faxed or electronically delivered signature shall have the same
legally binding effect as an original signature.

 

10.3.          Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed duly given upon receipt when
delivered by hand, overnight delivery or facsimile (with confirmed delivery), or
three (3) business days after posting, when delivered by registered or certified
mail or private courier service, postage prepaid, return receipt requested, as
follows:

 

If to Company, to:

 

Elite Pharmaceuticals, Inc.

165 Ludlow Avenue

Northvale, New Jersey

Facsimile No.: (201) 391-7693

Attn: CEO

 

If to Executive, to:

 

George Kenneth Smith



 

or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

 

10.4.          Amendment. No provision of this Agreement may be modified,
amended, waived or discharged in any manner except by a written instrument
executed by both Company and Executive.

 

10.5.          Entire Agreement. Except as specifically provided herein, this
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties hereto, oral or written. Company and Executive
shall execute and deliver all such further documents as may be necessary to
carry out the intent of the preceding sentence.

 

10

 

  

10.6.          Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey applicable to contracts
made and to be wholly performed therein.

 

10.7.          Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.

 

10.8.          Binding Effect; Successors and Assigns. Executive may not
delegate any of his duties or assign any of his rights hereunder. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective heirs, legal representatives and beneficiaries, successors and
permitted assigns. Company shall require any successor (whether direct or
indirect and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company, by an agreement in
form and substance reasonably satisfactory to Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Company would be required to perform if no such succession had taken place.

 

10.9.          Waiver. The failure of either of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Agreement or any provision hereof or the right of either of the
parties hereto thereafter to enforce each and every provision of this Agreement.
No waiver of any breach of any of the provisions of this Agreement shall be
construed or deemed to be a waiver of any other or subsequent breach.

 

10.10.         Capacity, etc. Each of Executive and Company hereby represents
and warrants to the other that, as the case may be: (a) he or it has full power,
authority and capacity to execute and deliver this Agreement and to perform his
or its obligations hereunder; (b) such execution, delivery and performance shall
not (and with the giving of notice or lapse of time or both would not) result in
the breach of any agreements or other obligations to which he or it is a party
or he or it is otherwise bound or violate any law; and (c) this Agreement is his
or its valid and binding obligation enforceable in accordance with its terms.

 

10.11.         Enforcement; Jurisdiction. If any party institutes legal action
to enforce or interpret the terms and conditions of this Agreement, the
prevailing party shall be awarded reasonable attorneys’ fees at all trial and
appellate levels and the expenses and costs incurred by such prevailing party in
connection therewith. Any legal action, suit or proceeding, in equity or at law,
arising out of or relating to this Agreement shall be instituted exclusively in
the State or Federal courts located in the State of New Jersey and each party
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, suit or proceeding, any claim that such party is not subject personally
to the jurisdiction of any such court, that the action, suit or proceeding is
brought in an inconvenient forum, that the venue of the action, suit or
proceeding is improper or should be transferred, or that this Agreement or the
subject matter hereof may not be enforced in or by any such court. Each party
further irrevocably submits to the jurisdiction of any such court in any such
action, suit or proceeding. Any and all service of process and any other notice
in any such action, suit or proceeding shall be effective against any party if
given personally or by registered or certified mail, return receipt requested or
by any other means of mail that requires a signed receipt, postage prepaid,
mailed to such party as herein provided. Nothing herein contained shall be
deemed to affect or limit the right of any party to serve process in any other
manner permitted by applicable law.

  

11

 

  

10.12.         Advice of Counsel. Executive represents and warrants that he has
had full opportunity to seek advice and representation by independent counsel of
his own choosing in connection with the interpretation, negotiation and
execution of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

 

  

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

  Elite Pharmaceuticals, Inc.         By: s/ Nasrat Hakim    

Name: Nasrat Hakim



    Title: President and CEO         By: s/ George Kenneth Smith     Name:
George Kenneth Smith

 

13

 